                          Case 3:20-cv-02134-JD Document 12 Filed 04/09/20 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                       Nicole C. Valco (CA Bar No. 258506)
                   2    nicole.valco@lw.com
                   3   505 Montgomery Street, Suite 2000
                       San Francisco, CA 94111-6538
                   4   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   5
                       Attorney for Defendant
                   6   24 Hour Fitness USA, Inc.
                   7
                       Additional Counsel Listed on Signature Page
                   8

                   9                               UNITED STATES DISTRICT COURT
               10                              NORTHERN DISTRICT OF CALIFORNIA
               11                                        SAN FRANCISCO DIVISION
               12

               13
                       BRENDA LABIB, individually and on behalf      Case No. 3:20-cv-02134-JD
               14      of all other persons similarly situated,
                                                                     JOINT STIPULATION PURSUANT TO
               15                           Plaintiff,               CIVIL LOCAL RULE 6-1(a) EXTENDING
                                                                     TIME FOR DEFENDANT 24 HOUR
               16            v.                                      FITNESS USA, INC. TO RESPOND TO THE
                                                                     COMPLAINT
               17      24 HOUR FITNESS USA, INC.,

               18                           Defendant.

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

                                                                            JOINT STIPULATION TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                         RESPOND TO COMPLAINT
 SAN FRANCISCO                                                                           CASE NO. 3:20-CV-02134-JD
                          Case 3:20-cv-02134-JD Document 12 Filed 04/09/20 Page 2 of 4


                   1          WHEREAS, Plaintiff Brenda Labib filed the instant complaint on March 27, 2020

                   2   (Dkt. 1);

                   3          WHEREAS, Defendant 24 Hour Fitness USA, Inc. (“24 Hour Fitness”) was served with

                   4   the Complaint on April 2, 2020;

                   5          WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), 24 Hour

                   6   Fitness’s deadline to respond to the Complaint is currently April 23, 2020;

                   7          WHEREAS, Civil Local Rule 6-1(a) provides that “[p]arties may stipulate in writing,

                   8   without a Court order, to extend the time within which to answer or otherwise respond to the

                   9   complaint, or to enlarge or shorten the time in matters not required to be filed or lodged with the

               10      Court, provided the change will not alter the date of any event or any deadline already fixed by

               11      Court order”;

               12             WHEREAS, the parties have agreed that the deadline for 24 Hour Fitness to answer or

               13      otherwise respond to the Complaint shall be extended to May 26, 2020, which is sixty days from

               14      the filing of the Complaint;

               15             WHEREAS, this extension of time will not alter the date of any event or deadline already

               16      fixed by Court order;

               17             WHEREAS, this stipulation is not intended to operate as an admission of any factual

               18      allegation or legal conclusion and is submitted subject to and without waiver of any right,

               19      defense, affirmative defense, or objection, including personal jurisdiction;

               20             NOW, THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties hereby stipulate

               21      that 24 Hour Fitness shall have until May 26, 2020 to answer or otherwise respond to the

               22      Complaint.

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW                                                                  JOINT STIPULATION TO EXTEND TIME TO
 SAN FRANCISCO                                                           1                     RESPOND TO COMPLAINT
                                                                                               CASE NO. 3:20-CV-02134-JD
                         Case 3:20-cv-02134-JD Document 12 Filed 04/09/20 Page 3 of 4


                   1   DATED: April 9, 2020              LATHAM & WATKINS LLP

                   2                                     By:     /s/ Nicole C. Valco
                                                               Nicole C. Valco (CA Bar No. 258506)
                   3                                           505 Montgomery Street, Suite 2000
                   4                                           San Francisco, California 94111-6538
                                                               Telephone: +1.415.391.0600
                   5                                           Facsimile: +1.415.395.8095
                                                               nicole.valco@lw.com
                   6
                                                         Attorney for Defendant 24 Hour Fitness
                   7                                     USA, Inc.
                   8

                   9
                       DATED: April 9, 2020              BURSOR & FISHER, P.A.
               10
                                                         By:      /s/ Yeremey Krivoshey
               11                                              L. Timothy Fisher (CA Bar No. 191626)
                                                               Yeremey Krivoshey (CA Bar No. 295032)
               12                                              1990 North California Boulevard, Suite 940
                                                               Walnut Creek, CA 94596
               13                                              Telephone: (925) 300-4455
                                                               Facsimile: (925) 407-2700
               14                                              ltfisher@bursor.com
                                                               ykrivoshey@bursor.com
               15
                                                         Attorneys for Plaintiff Brenda Labib
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW                                                       JOINT STIPULATION TO EXTEND TIME TO
 SAN FRANCISCO                                                 2                    RESPOND TO COMPLAINT
                                                                                    CASE NO. 3:20-CV-02134-JD
                          Case 3:20-cv-02134-JD Document 12 Filed 04/09/20 Page 4 of 4


                   1                                   SIGNATURE ATTESTATION
                   2          I am the ECF User whose identification and password are being used to file the foregoing
                   3
                       Joint Stipulation Pursuant to Civil Local Rule 6-1(a) Extending Time for Defendant to Respond
                   4
                       to the Complaint. Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Nicole C.
                   5
                       Valco, attest that concurrence in the filing of this document has been obtained.
                   6

                   7

                   8
                       DATED: April 9, 2020                           /s/ Nicole C. Valco
                   9                                                Nicole C. Valco
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW                                                                 JOINT STIPULATION TO EXTEND TIME TO
 SAN FRANCISCO                                                          3                     RESPOND TO COMPLAINT
                                                                                              CASE NO. 3:20-CV-02134-JD
